Citation Nr: 0526518	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death and entitlement to compensation benefits for 
the cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1151 (West 2002).

2.  Entitlement to basic eligibility for the Survivors' and 
Dependents' Educational Assistance (DEA) Program under 
Chapter 35, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from July 1958 to July 1960 and who died 
in November 2002, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

The appellant contends, in part, in her June 2004 VA Form 9, 
that the veteran's heart problems originated during the 
veteran's military service.  In this regard, the Board 
observes that the veteran's service medical records are not 
associated with the claims file.  Although a request was made 
for such records, no response was received, and it does not 
appear that any other attempt was made.  Even prior to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault of 
the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, the RO should 
ensure that another attempt is made to locate the veteran's 
service medical records and to associate them with the 
evidence of record.  

The Board further observes that a medical opinion has not 
been obtained in connection with the appellant's claim of 
service connection for the veteran's cause of death, to 
include compensation under 38 U.S.C.A. § 1151.  The appellant 
has contended that the veteran's death was due to VA's 
failure to diagnose and treat the veteran's heart disorder.  
She has also claimed that the veteran's service-connected 
hearing loss prevented him from comprehending the medical 
information conveyed to him.  However, the evidence of record 
does not include a medical opinion addressing whether it was 
at least as likely as not that VA treatment or the lack 
thereof was the proximate cause of the veteran's death.  Nor 
is there a medical opinion addressing whether it was at least 
as likely as not that the veteran's service-connected hearing 
loss prevented him from comprehending medical information and 
thereby contributed to his death.  Therefore, the Board finds 
that a VA physician should review the claims file and offer 
an opinion as to the likelihood that VA treatment or the lack 
thereof as well as the veteran's service-connected hearing 
loss either caused or contributed to the veteran's death.
 
Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should complete all 
appropriate development of the evidence 
with regard to any missing service 
medical records in accordance with 
applicable VA procedure.  This should 
include another attempt to secure any 
available service medical records of the 
veteran through official channels and 
through searches of secondary sources.  
If necessary, the appellant should be 
afforded the opportunity to complete NA 
Form NA 13055, Request for Information 
Needed to Reconstruct Medical Data.  As 
set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The appellant should 
be notified of the RO's attempts to 
locate the veteran's service medical 
records from his active duty service, as 
well as any further action to be taken.

2.  The veteran's claims file should be 
forwarded to an appropriate VA medical 
examiner for review.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and to indicate whether it is at least 
as likely as not that the proximate 
cause of the veteran's death was VA 
hospital care, medical or surgical 
treatment or lack thereof.  In 
determining whether the VA treatment in 
question was the proximate cause of the 
veteran's death, the examiner must 
indicate whether there was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part 
in furnishing the medical treatment, 
and whether the proximate cause of the 
veteran's death was an event which was 
not reasonably foreseeable by VA 
medical care providers in providing the 
treatment in question.  The examiner 
should also comment as to whether it 
was at least as likely as not that the 
veteran's service-connected hearing 
loss prevented him from comprehending 
the medical information conveyed to him 
and thereby contributed to his death.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2004), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the 
appellant and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless she is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




